Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  Any replacement drawings required below should be filed as a response to this Office action and should NOT be filed as an amendment under 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election
In the written response of 8/3/21 applicant made the following election with traverse:
Group I: Embodiments 1+2: Figs. 1.1-2.7 = canceled
Group II: Embodiments 3+4: Figs. 3.1-4.7 = ELECTED
Group III: Embodiments 5+6: Figs. 5.1-6.7 = canceled  
Group IV: embodiment 7+8: Figs. 7.1-8.7 = canceled
 

Applicant's election with traverse of Embodiment 3 in the election received is acknowledged.  The election has been treated as an election without traverse because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (MPEP § 818.03(a)).
Examiner also notes that applicant’s election of Embodiment 3 is improper as it does not properly address the restriction requirement as presented. Applicant is required to elect a Group as presented.
Accordingly, the restriction requirement is made FINAL.  The designs shown in Groups I, III- IV stand withdrawn from further prosecution before the Examiner. 
Drawings
The order the drawing figures are presented in is objected to as they do not match the original disclosure, as presented. The drawing figures should be amended to be in the order as originally filed.
Numbering of Figures/Figure Descriptions
Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 
In response to a restriction requirement applicant should NOT renumber drawing figures using U.S. design practice convention, nor (if choosing a group/embodiment/figures) to that of the first group/embodiments/figures.
 In this case, the figures and their corresponding figure descriptions must be renumbered as Figs. 3.1-4.7.
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). 

	
Specification
Per the objection to the drawings and figure numbering, examiner has amended the figure descriptions to read as:
--  FIG. 3.1 is an isometic view of a control unit for room automation.
FIG. 3.2 is a top view of a control unit for room automation. 
FIG. 3.3 is a bottom view of a control unit for room automation. 
FIG. 3.4 is a left side view of a control unit for room automation. 
FIG. 3.5 is a right side view of a control unit for room automation. 
FIG. 3.6 is a front view of a control unit for room automation. 
FIG. 3.7 is a back view of a control unit for room automation. 
FIG. 4.1 is an isometic view of a second embodiment of a control unit for room automation.
FIG. 4.2 is a top view of a control unit for room automation. 
FIG. 4.3 is a bottom view of a control unit for room automation. 
FIG. 4.4 is a left side view of a control unit for room automation. 
FIG. 4.5 is a right side view of a control unit for room automation. 
FIG. 4.6 is a front view of a control unit for room automation. 
FIG. 4.7 is a back view of a control unit for room automation.  --
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE D KIRSCHBAUM whose telephone number is (571)272-4232.  The examiner can normally be reached on 9:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

August 5, 2021
/GEORGE D. KIRSCHBAUM/PRIMARY EXAMINER, ART UNIT 2922